DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election, without traverse, of Group I (claims 1-12) in response to the to the restriction requirement dated May 25, 2022 is hereby acknowledged.  Applicant made its election without traverse in its reply filed July 25, 2022.
The election of species requirement has been withdrawn
Accordingly, claims 1-12 have been examined in the instant action in accordance with Applicant’s election whereas claims 13-20 have been withdrawn from consideration as drawn to a non-elected invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 4-12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Vo (US 2016/0160117 A1 to Vo, published June 9, 2016).
Vo discloses a method of treating a subterranean formation comprising: providing an aqueous-based treatment fluid having a friction-reducing grafted polymer wherein the friction-reducing grafted polymer comprises a friction-reducing polymer grafted to a polymer backbone; and, placing the aqueous-based treatment fluid into a portion of a subterranean formation (abstract; [0011] to [0014]; claims in Vo) A long chain polysaccharide, such as guar or cellulose may be intermittently grafted with the friction reducing polymer such as polyacrylamide, wherein this modified polysaccharide is suitable both for cross-linking with the appropriate metal cross-linker, such as boron, and providing friction reduction through use of the polyacrylamide grafts ([0011] to [0014]; [0024]).  
Vo discloses that suitable derivatized polysaccharide polymers include guar derivatives, derivatives of cellulosic-based polymers, phosphate-grafted polysaccharide polymers and sulfate-grafted polysaccharide polymers wherein the guar derivatives include hydroxypropyl guar (HPG), carboxymethylhydroxypropyl guar (CMHPG), and carboxymethyl guar (CMG) ([0014]).  The acrylamide polymer grafted onto the polysaccharide can be 2-acrylamido-2-methylpropane sulfonic acid ([0016]).
Vo discloses that the friction reducing ability of the polymers is provided by intermittently grafting these polymers with a friction reducing polymer side-arm, wherein one such functional graft is polyacrylamide ([0014] to [0016]).  (Polyacrylamide is prepared from the polymerization of acrylamide monomers, which are water-soluble). The polysaccharide can be carboxymethyl guar (formed from anionic and cationic monomers) ([0014]).  The grafting of the friction-reducing component onto the polymer backbone may be done either randomly, or block-wise, wherein friction reducing component grafted on to the polymer backbone generally exhibits a molecular weight between 1,000 and 1,000,000 and the ratio of the friction reducing component molecular weight to the backbone polymer molecular weight (including any derivations thereto) ranges from about 1:100 to about 1:10 ([0018]).
As to the physical properties recited in present claims 11 and 12, although these physical properties recited in the claims for the grafted polymer, or composition comprising thereof, may not be specifically taught in Vo, because the grafter polymer and composition thereof disclosed by Vo are the same polymers/compositions encompassed by the present claims, they should possess the same physical properties, such as friction reducing/rotational viscosity.
Thus, the instant claims are anticipated by Vo.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as unpatentable over Vo.
Vo was discussed above.  Vo does not expressly disclose the amount of polymer grafted-polysaccharide friction reducer in its treatment composition,
However, generally, differences in size or in weight/volume percentages ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical1955) (Claims directed to lumber package held unpatentable over prior art because limitations regarding size of the package were not sufficient to patentably distinguish over said prior art; In re Rose, 105 USPQ 237 (CCPA 19545); In re Rinehart , 189 USPQ 143, 148 (CCPA 1976) (‘mere scaling up of a prior art process … would not establish patentability in a claim to an old process so scaled”). See also, In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).
Thus, the instant claim is unpatentable over Vo.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J FIGUEROA whose telephone number is (571)272-8916.  The examiner can normally be reached on 8:30 am -6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN J FIGUEROA/Primary Examiner, Art Unit 1763



November 19, 2022